COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Herlinda Arreola De Vega,                      §              No. 08-19-00236-CV

                            Appellant,           §                 Appeal from the

  v.                                             §           County Court at Law No. 5

  Gustavo Vega Munoz                             §            of El Paso County, Texas

                             Appellee.           §              (TC# 2018DCM7176)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until April 22, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Enrique Lopez, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 22, 2020.


       IT IS SO ORDERED this 24th day of March, 2020.


                                            PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.